Citation Nr: 0527520	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-14 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1968, 
and from August 1969 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for hepatitis C.

The Board notes that the issue of entitlement to service 
connection for diabetes mellitus, type 2, was addressed in 
the statement of the case issued in July 2003, and the 
veteran submitted a substantive appeal in April 2004.  By 
rating action dated in November 2004, the RO granted service 
connection for diabetes mellitus, type 2.  The Board notes 
that in an Informal Hearing Presentation to the Board, dated 
in September 2005, the veteran's representative appears to 
express disagreement with the 10 percent initial rating 
assigned for the diabetes mellitus.  However, a notice of 
disagreement must be filed with the VA office from which the 
claimant received notice of the determination being appealed.  
38 C.F.R. § 20.300 (2004).  Accordingly, this decision is 
limited to the issue set forth on the preceding page.

The Board notes that on a substantive appeal received in 
April 2004, the veteran indicated that he wanted to testify 
at a hearing before a Veterans Law Judge.  In August 2004, 
the veteran contacted the RO and related that he wanted to 
cancel his Board hearing and accepted a hearing at the RO 
with a Decision Review Officer.


FINDING OF FACT

Hepatitis C was initially manifested many years after 
service, and there is no competent medical evidence to link 
it to service.




CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a November 2002 
letter from the RO to the veteran.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA medical records, 
and the report of a VA examination.  He has been afforded the 
opportunity to testify at a hearing at the VA.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

The underlying facts in this case are not in dispute.  The 
service medical records are negative for complaints or 
findings of hepatitis C.  The veteran was hospitalized by the 
VA beginning in October 1978 and a history of poly drug abuse 
was reported.  When he was seen in a VA outpatient treatment 
clinic in July 2001, it was noted that he had a history of 
injection illicit drug use and unexplained liver disease.  In 
March 2002, it was stated that the veteran's use of illicit 
drugs occurred 20 years earlier.  The veteran was diagnosed 
with hepatitis C in 2001.  

The veteran claims that he was exposed to blood as an 
infantryman in service when he carried wounded soldiers to 
medical evacuation helicopters, and that this exposure 
resulted in hepatitis C.  The Board acknowledges that the 
veteran was awarded the Combat Infantryman Badge.  The only 
issue in this case concerns the etiology of hepatitis C.  

The evidence supporting the veteran's claim consists of his 
statements regarding the etiology of hepatitis C.  In 
contrast, the Board observes that following a VA examination 
in January 2003, the examiner concluded that the veteran's 
most likely risk factor for hepatitis C virus infection was 
his past intravenous drug abuse.  The examiner asserted that 
intravenous drug abuse was a primary risk factor for 
hepatitis C virus.  He conceded that it was possible that the 
veteran was exposed to substantial amounts of blood in his 
duties as an infantryman carrying soldiers to helicopters 
after they were wounded, but this was not likely to be the 
source of his hepatitis C virus.  Therefore, he opined that 
it was not likely that the veteran's chronic hepatitis C 
virus was due to service.  

In each case in which a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which the veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).

However, the provisions of 38 U.S.C.A. § 1154 do not obviate 
the requirement that a veteran must submit medical evidence 
of a causal relationship between his current condition and 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  That is, even assuming combat status, the veteran 
must provide satisfactory evidence of a relationship between 
his service and his current condition.  He has not done so.  
Wade v. West 11 Vet. App. 302, 305 (1998).  

It has been argued on behalf of the veteran that the examiner 
failed to provide a rationale for his opinion.  In this 
regard, the Board observes that his opinion was predicated on 
a complete review of the claims folder, and considered the 
possibility that exposure to blood in service had resulted in 
hepatitis C.  Based on his analysis of the evidence of 
record, he reached his conclusion that hepatitis C was not 
related to service.  The veteran has not provided any medical 
evidence to support his theory.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board concludes, 
accordingly, that the medical findings on examination are of 
greater probative value than his statements regarding the 
etiology of his hepatitis C.  Therefore, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for hepatitis C.


ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


